         Case 3:18-cv-07440-JCS Document 124 Filed 04/30/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                            ZOOM CIVIL MINUTE ORDER

 Case No.: 18-cv-07440-JCS               Case Name: SC Innovations, Inc. v. Uber Technologies,
                                         Inc.
 Chief Magistrate Judge: JOSEPH          Date: April 30, 2021        Time: 30 M (9:59-
 C. SPERO                                                            10:31)

Attorney for Plaintiff: Kirk Dillman, Jim Briody
Attorney for Defendant: Dan Swanson, Frances Waldeman

 Deputy Clerk: Karen Hom                               Court Reporter: Ana Dub

                             ZOOM WEBINAR PROCEEDINGS

1. Discovery Hearing re: Redacted Discovery Letter Brief [121] – Granted in part, denied in
   part.

                               ORDERED AFTER HEARING

As to the 30(b)(6) financial documentation topics – denied as moot. Parties have reached an
agreement.

As to the 30(b)(6) regarding Uber Eats: Each side shall file a two (2) page letter brief, by
5/7/2021, with authority on whether or not Plaintiff can recover damages outside of the relevant
market if the Defendants anti-competitive conduct in the relevant market forced the Plaintiff out
of business entirely, including businesses outside the relevant market.

Uber’s unallocated cost information: Uber shall produce information for the period of 2015 and
forward generally to the same extent as has been produced for the pre-2015 period.

Uber Financial Reporting Dashboard and Related Formula and Data – denied.


CASE CONTINUED TO:

Order to be prepared by:
 [ ] Plaintiff    [ ] Defendant            [ ] Court
